         Case 4:21-mb-07380-JR Document 1-1 Filed 08/20/21 Page 1 of 13

                                                                                    21-07380MB(JR)

                                          AFFIDAVIT
       I, Nathan Enriquez, being first duly sworn, hereby depose and state as follows:

                                       INTRODUCTION

       1.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property—a

cellular device further described in Attachment A—which is currently in law enforcement

possession, and the extraction from that property of electronically stored information as

described in Attachment B.

       2.      I am a criminal investigator and law enforcement agent of the United States

within the meaning of 18 U.S.C. § 2510(7), who is empowered by federal law to conduct

investigations and make arrests for offenses enumerated in Titles 8, 18, 19, 21, and 31 of the

United States Code. My Title 21 cross designation date is February 27, 2021.

       3.      I have been employed as a Homeland Security Investigations (HSI) Criminal

Investigator since January 2020. I have completed multiple federal law enforcement academies,

including the Criminal Investigator Training Program (“CITP”) and the HSI Special Agent

Training Program (“HSISAT”) at the Federal Law Enforcement Training Center in Glynco,

Georgia. During CITP and HSISAT, I received training regarding investigative techniques

relating to violations of federal laws, including the application and execution of search and arrest

warrants.

       4.      I am assigned currently to the Border Enforcement Security Taskforce (BEST) in

Sells, AZ. As a Special Agent, I have been trained and participated in criminal investigations,

including, but not limited to, those relating to narcotics smuggling, human smuggling, firearms

smuggling, bulk cash smuggling, kidnapping, assault, conspiracy, and gangs. I have been trained

in the execution of federal search warrants. Additionally, I have participated in Transnational
          Case 4:21-mb-07380-JR Document 1-1 Filed 08/20/21 Page 2 of 13




Criminal Organizations (“TCO”) operations to include surveillance and system research

applications.

         5.      Prior to becoming a Special Agent, I was a United States Customs and Border

Protection Officer (CBPO) from June 2012 to December 2019 at the Lukeville Port of Entry in

Arizona. As a CBPO, I was responsible for enforcing Customs and Immigration laws while

targeting high risk travelers and conveyances entering and leaving the United States. I have

received advanced training in Human smuggling throughout my career as a CBPO and Special

Agent.


         6.      Based on my background, training, and experience, I know that individuals who

are involved in Human smuggling often do the following:

              a. Use cellular telephones and laptops to arrange, coordinate, and monitor criminal

                 activities including communicating with smugglers, arrangers, and other

                 transporters/drivers. They also use these devices to communicate with these same

                 individuals during counter-surveillance activities to warn other co-conspirators of

                 the presence of law enforcement or other obstacles to their criminal plans.

              b. Use of cellular devices and electronic communications is critical in organizing the

                 pickup and transportation of illegal aliens. In many cases, illegal aliens will cross

                 the southern border and travel covertly to remote locations to be picked up by a

                 smuggler or their cohort. Without such communications the aliens nor the driver

                 would know the location of pickup and drop-off points.


              c. Use cellular telephones and laptops to contact financial institutions where they

                 launder their proceeds or receive payment for their roles in illicit schemes.

                                                   2
         Case 4:21-mb-07380-JR Document 1-1 Filed 08/20/21 Page 3 of 13




            d. Use the same devices to contact individuals who sell/rent real estate, vehicles,

               hotel rooms, restaurants, or other facilities smugglers use in the course of their

               illegal activities.

            e. Use all the communication technologies available within cellular telephones and

               laptops to accomplish their criminal activities, including voice messaging, texting,

               audio communication, direct dial, push-to-talk, emailing, internet access, speed-

               dial, photo and video images, and contact lists containing contact information for

               their criminal associates.

            f. In turn, human smugglers will order confederates of the organization to destroy

               records, cancel cellular telephone service, and delete computer files associated

               with the criminal enterprise. Your affiant knows that in dynamic and evolving

               situations, it is imperative to eliminate the chance of the destruction of property.

               Subjects involved in human smuggling activity can quickly destroy records

               associated with their criminal activity, including electronic data and computer

               files.


       7.      This affidavit is provided in support of an application for a search warrant which

would authorize the forensic examination of the aforementioned cellular telephone particularly

described in Attachment A for the purpose of identifying electronically stored data particularly

described in Attachment B.


                IDENTIFICATION OF THE DEVICES TO BE EXAMINED

       8.      The property to be searched:




                                                 3
         Case 4:21-mb-07380-JR Document 1-1 Filed 08/20/21 Page 4 of 13




             a. A black LG phone belonging to Sunshine BETTERS (hereafter referred to as

                Target Device #1 or TD#1). The device is currently located at the HSI Sells

                office.

       9.       The applied-for warrant would authorize the forensic examination of this device

for the purpose of identifying electronically stored data particularly described in Attachment B.

                                      PROBABLE CAUSE

       10.      On July 25, 2021, at approximately 2040 hours, a black Chevrolet Tahoe, bearing

Arizona license plate CJN8152, approached the United States Border Patrol Immigration

checkpoint at mile marker 146 on State Route (SR) 86 near Three Points, Arizona. Border Patrol

Agent (BPA) Edgar Albornoz was the primary agent conducting inspections of the occupants of

the vehicle. BPA Alexander Weber was the secondary officer assisting in a visual inspection of

the vehicle. BPA Weber noticed what appeared to be hair on the top of a person's head, sticking

out from underneath a blanket in the cargo area of the Tahoe. BPA Weber advised BPA

Albornoz to ask for permission to search the cargo area of the vehicle. BPA Albornoz asked for

consent to search the vehicle and was denied by the driver. The driver of the vehicle was later

determined to be Sunshine BETTERS (COC: United States Citizen, DOB: 08/10/1976). BPA

Weber walked to the driver's side window and asked the driver for consent to search the vehicle.

The driver denied the request saying she did not understand why he needed to search the vehicle

and that she just wanted to get home. BPA Weber explained to BETTERS that he believed there

were more people in the vehicle than being reported and referred BETTERS and the vehicle to

secondary inspection area.


       11. In the secondary inspection area, BETTERS was advised to turn off the engine and

exit the vehicle. As BETTERS was exiting the vehicle, BPA Weber again asked for permission
                                             4
        Case 4:21-mb-07380-JR Document 1-1 Filed 08/20/21 Page 5 of 13




to search the vehicle. BETTERS again denied the request saying that she did not understand why

agents needed to search the vehicle since nobody else was in it. BPA Weber explained to

BETTERS that he is a certified canine handler and was going to perform a free air sniff on the

exterior of the vehicle. BPA Albornoz escorted BETTERS to the secondary inspection seating

area and provided oversight as BPA Weber retrieved canine Shadow from the canine vehicle.

       12. BPA Weber deployed canine Shadow and conducted a free air sniff of the exterior of

          the vehicle. Canine Shadow alerted to a trained odor near the seam of the rear driver's

          side door by wagging his tail, closing his mouth and sniffing intensely through his

          nose along the seam of the door. Shadow began tracing the odor to its strongest

          source and traced the odor to the rear cargo door, where he immediately indicated by

          sitting near the driver's side taillight. BPAs opened the rear cargo door and noticed

          laundry baskets full of clothes on top of a black blanket. Once the laundry baskets

          were removed from the vehicle, BPA Weber moved the blanket and found four male

          subjects underneath the blanket without seatbelts. At 2051hours, BPA Albornoz

          placed BETTERS under arrest for alien smuggling (8 USC 1324).

       13. During a subsequent search of the vehicle, BPAs found a half drank 24 oz can of

          Budweiser in the cup holder. When asked how much BETTERS had to drink that

          night, BETTERS admitted to “only drinking that can.” A baggy of a green leafy

          substance was in the passenger backseat seat pocket. The substance was later tested

          and tested positive for the properties of Marijuana and weighed a total of 4.9 grams.

          All subjects were transported to the Tucson Coordination Center (TCC) for

          processing.



                                               5
 Case 4:21-mb-07380-JR Document 1-1 Filed 08/20/21 Page 6 of 13




14. On July 26, 2021, at the Tucson Border Patrol Station in Tucson Arizona, U.S.

   Border Patrol Agents Daniel Simental and Edgar Albornoz interviewed all four

   subjects as to their role and involvement while being smuggled into the United States

   illegally. All four subjects stated that they were citizens and nationals of Guatemala

   without legal documents to reside, enter, or remain in the United States legally.

15. The subjects stated that they made their smuggling arrangements in Guatemala.

   Subjects stated that they crossed illegally into the U.S. on July 20, 2021, near San

   Miguel, AZ. The subjects stated that they were instructed to walk to an unknown

   location where a grey SUV was going to be waiting for them. The subjects stated that

   a male driver matching the description of the vehicle that they were given, picked

   them up and took them to a house on July 25, 2021. The subjects stated they stayed in

   the house for about four hours. The subjects stated that a female, later identified as

   BETTERS, Sunshine Michelle, driving a black SUV arrived at the house that they

   were staying in. The subjects stated that one of them got in the front passenger seat

   and the three other subjects got in the back seat. The subjects stated that they were

   driving east on HWY 86, when the driver suddenly stopped on the side of the

   highway. She told everybody to get in the back portion of the SUV. The subjects

   stated that they were later arrested at the U.S. Border Patrol Checkpoint. The subjects

   described the driver as being a female with short hair, short in stature, and was heavy

   set.

16. BPAs conducted record checks on BETTERS that revealed an outstanding arrest

   warrant entered by Homeland Security Investigations (HSI) Sells for 8 USC 1324

   (Alien Smuggling). Agents notified your Affiant regarding the apprehension of

                                        6
 Case 4:21-mb-07380-JR Document 1-1 Filed 08/20/21 Page 7 of 13




   BETTERS. Your Affiant and SA Rudy Rodriguez responded to TCC and transported

   BETTERS to Core Civic America (CCA) in Florence, AZ. BETTERS had an arrest

   warrant for a human smuggling incident that occurred on June 3, 2021. BETTERS

   was the driver of a vehicle that was involved in a vehicular accident resulting in the

   death of one of the two undocumented aliens she was transporting. Due to BETTERS

   injuries in that accident, BETTERS was not immediately taken into custody as she

   was receiving treatment. On June 30, 2021, in the United States District Court for the

   District of Arizona, located in Tucson, Arizona, a Federal Grand Jury returned a three

   (3) count indictment against Sunshine Michelle BETTERS.

17. Your affiant investigated the June 3, 2021 alien smuggling event involving

   BETTERS. In that case the aliens that had been in her vehicle were directed to a meet

   point via cell phone communications. Based upon this your Affiant secured a federal

   search warrant for BETTERS’ cellular device. Analysis of that device revealed

   evidence indicative of alien smuggling, including communications that the two aliens

   were ready for pickup. This analysis leads your Affiant to believe that BETTERS will

   employ cellular devices to communicate with coconspirators when planning and

   executing alien smuggling.

18. Tucson Border Patrol Agents turned over TD#1 to your Affiant stating it was the

   cellular device BETTERS had in her possession during the apprehension. TD#1 had

   received several text messages and missed phone calls. TD#1 had a total of 26 missed

   calls and 12 text messages since the time of the incident.




                                        7
 Case 4:21-mb-07380-JR Document 1-1 Filed 08/20/21 Page 8 of 13




19. Based on my training and experience, I know facilitators of human smuggling will

   frequently contact their human smugglers and co-conspirators. Additionally, I know

   the vast majority of the humans smuggled into the United States through the desert in

   Sells, Arizona, prior to being transported throughout the United States. The most

   direct and commonly used route to Tucson from Sells, Arizona, is eastbound on State

   Route 86 (SR-86). Smugglers will have to pass through United States Border Patrol

   checkpoints located near Three Points Arizona. I know that suppliers and facilitators

   want real time updates from the smugglers as they pass through each of these

   checkpoints. Therefore, I believe the high volume of missed calls and text messages

   on TD#1 are indicative of Human smuggling behavior.

20. Based on the above findings and my experience and training, I believe the items

   described in Attachment A, now in the custody of HSI, contain evidence of human

   smuggling and will assist law enforcement in identifying additional members of this

   criminal organization.

                             TECHNICAL TERMS

21. Based on my training and experience, I use the following technical terms to convey

   the following meanings:

       a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

          telephone) is a handheld wireless device used for voice and data

          communication through radio signals. These telephones send signals through

          networks of transmitter/receivers, enabling communication with other wireless

          telephones or traditional “land line” telephones. A wireless telephone usually

          contains a “call log,” which records the telephone number, date, and time of

                                       8
Case 4:21-mb-07380-JR Document 1-1 Filed 08/20/21 Page 9 of 13




       calls made to and from the phone. In addition to enabling voice

       communications, wireless telephones offer a broad range of capabilities.

       These capabilities include: storing names and phone numbers in electronic

       “address books;” sending, receiving, and storing text messages and e-mail;

       taking, sending, receiving, and storing still photographs and moving video;

       storing and playing back audio files; storing dates, appointments, and other

       information on personal calendars; and accessing and downloading

       information from the Internet. Wireless telephones may also include global

       positioning system (“GPS”) technology for determining the location of the

       device.

    b. GPS: A GPS navigation device uses the Global Positioning System to display

       its current location. It often contains records of the locations where it has

       been. Some GPS navigation devices can give a user driving or walking

       directions to another location. These devices can contain records of the

       addresses or locations involved in such navigation. The Global Positioning

       System (generally abbreviated “GPS”) consists of 24 NAVSTAR satellites

       orbiting the Earth. Each satellite contains an extremely accurate clock. Each

       satellite repeatedly transmits by radio a mathematical representation of the

       current time, combined with a special sequence of numbers. These signals are

       sent by radio, using specifications that are publicly available. A GPS antenna

       on Earth can receive those signals. When a GPS antenna receives signals

       from at least four satellites, a computer connected to that antenna can



                                    9
Case 4:21-mb-07380-JR Document 1-1 Filed 08/20/21 Page 10 of 13




          mathematically calculate the antenna’s latitude, longitude, and sometimes

          altitude with a high level of precision.

       c. Internet: The Internet is a global network of computers and other electronic

          devices that communicate with each other. Due to the structure of the Internet,

          connections between devices on the Internet often cross state and international

          borders, even when the devices communicating with each other are in the

          same state.

22. Based on my training and experience, I know that devices like the ones described in

   Attachment A have capabilities that allow them to serve as a wireless telephone,

   digital camera, and GPS navigation device. In my training and experience, the nature

   of human smuggling necessitates frequent and immediate communication between

   co-conspirators and accomplices. As such, examining data stored on devices of this

   type frequently uncover, among other things, evidence that reveals who possessed or

   used the device; the rank and scope of their participation in the smuggling

   organization; who their accomplices were; as well as revealing or validating

   particular details regarding the instant criminal conduct.

         ELECTRONIC STORAGE AND FORENSIC ANALYSIS

23. Based on my knowledge, training, and experience, I know that electronic devices can

   store information for long periods of time. Similarly, things that have been viewed via

   the Internet are typically stored for some period of time on the device. This

   information can sometimes be recovered with forensics tools.

24. Nature of examination. Based on the foregoing, and consistent with Rule 41(2)(B),

   the warrant I am applying for would permit HSI, or their designee, examination of the

                                        10
Case 4:21-mb-07380-JR Document 1-1 Filed 08/20/21 Page 11 of 13




   above listed device and/or associated peripheral equipment, including by way of

   example but not limitation, subscriber identity module (SIM) card(s), removable

   storage media, and or paired/synced device(s) for the evidence listed in the affidavit

   and warrant using a range of data analysis techniques.

25. Manner of execution. Because this warrant seeks only permission to examine a

   device already in law enforcement’s possession, the execution of this warrant does

   not involve physical intrusion onto a premise. Therefore, I submit there is reasonable

   cause for the Court to authorize execution of the warrant at any time in the day or

   night.

                                CONCLUSION

26. I submit that this affidavit supports probable cause for a search warrant authorizing

   the examination of the devices described in Attachment A to seek the items described

   in Attachment B.



Respectfully submitted this     day of August 2021.



                                            Nathan Enriquez
                                            Special Agent, HSI




                                       on August
  , 2021:


_______________________________________
UNITED STATES MAGISTRATE JUDGE


                                       11
   Case 4:21-mb-07380-JR Document 1-1 Filed 08/20/21 Page 12 of 13




                                  ATTACHMENT A
a. A black LG phone, IMEI 352082509149599, belonging to Sunshine BETTERS. The
      device is currently located at the HSI Sells office (TD#1).
        Case 4:21-mb-07380-JR Document 1-1 Filed 08/20/21 Page 13 of 13




                                        ATTACHMENT B
       1.      All records on the Devices described in Attachment A that relate to violations of 8
USC § 1324, including:
            a. Any contact made either by call, text message, email, or third-party application
               initiated with, or received by, this device;
            b. Types and prices of smuggling activities as well as dates, places, and amounts of
               specific transactions;
            c. Any corroborating information recording any schedules or travel itineraries;
            d. All bank records, checks, credit card bills, cash payments, account information,
               and other financial records memorialized on the device.
            e. Evidence of user attribution showing who used or owned the device at the time
               the things described in this warrant were created, edited, or deleted, such as logs,
               phonebooks, saved usernames and passwords, documents, and browsing history;
       2.      As used above, the terms “records” and “information” include all of the foregoing
items of evidence in whatever form and by whatever means they may have been created or
stored, including any form of computer or electronic storage (such as flash memory or other
media that can store data) or photographic or document form.




                                                  2
